Exhibit May 27, Dr. James Cassidy 15900 155th Street NE Foley, MN 56329-4525 Dear Jim, We are extremely pleased to offer you a full-time position with Electromed, Inc. (the “Company”) as Chief Operating Officer, in which position you will report to Robert Hansen, Chief Executive Officer, or his designee(s) or successor. Please note that the Company may modify job titles in its sole discretion. Your initial annual salary of $152,000, pro-rated for your term of service during the 2011 calendar year, will be paid in accordance with the Company’s normal payroll procedures and will be subject to applicable taxes, deductions and withholdings. For the calendar year ending December 31, 2012, and each year thereafter, your annual salary will be determined by the Board of Directors. In addition, for the calendar year ending December31, 2011, you will be eligible to receive a cash incentive equal to $5,000 for each $1 million that the Company’s calendar-year gross sales revenue exceeds $18 million, pro-rated for your term of service during the 2011 calendar year. For future calendar years, the amount of your annual cash incentive (if any) and the criteria by which such incentive will be earned shall be determined by the Board of Directors in its discretion. During the term of your employment, you will be eligible to participate in the Company’s retirement plans, health plans, and all other employee benefits programs made available by the Company, provided that you meet any applicable eligibility requirements and other provisions of the plan. Any employee benefits plans offered by the Company are subject to change or termination in the Company’s sole discretion. You will be entitled to paid time off of up to three weeks per year without reduction of your annual salary. Paid time off that remains unused at the end of the calendar year will carry over to the next calendar year, provided that paid time off that has accrued during a particular year must be used within two years of the last day of that year. If you accept the position being offered, you would be expected to work from the Company’s corporate headquarters in New Prague, Minnesota. Accordingly, you agree to relocate or secure a housing arrangement in the area of New Prague, Minnesota within thirty days of commencing employment with the Company, at your own expense. With the exception of expenses relating to relocation or temporary housing, you will be promptly reimbursed for all reasonable, ordinary and necessary travel, entertainment and other business-related expenses that you incur in performing your duties for the Company, in accordance with the policies and procedures that we have in place from time to time and provided that you properly account for such expenses in accordance with federal, state and local tax requirements. If you accept the position being offered, you will become an executive officer of a publicly traded Company. The Company’s outside legal counsel will make all necessary securities and compliance filings on your behalf, subject to your input and approval, at the Company’s cost. Please be advised that the Company will be required to publicly disclose information regarding your compensation and other terms of your employment in its securities filings. You should be aware that your employment with the Company is for no specified period and constitutes at-will employment. As a result, you are free to resign at any time, for any reason or for no reason. Similarly, the Company is free to conclude its employment relationship with you at any time, with or without cause and with or without notice. This also means that the Company may change the terms and conditions of your employment at-will. No contract of employment other than “at-will” is expressed or implied, either by this offer or by any oral or written statements made prior to or after this offer. No circumstances arising out of your employment will alter the at-will nature of your employment with the Company unless expressed in writing, with the understanding specifically set forth and signed by you and an authorized signatory for the Company. If you accept this offer, the Company would expect you to devote your best efforts to the Company’s business, including by performing the duties and responsibilities reasonably associated with the position of Chief Operating Officer, subject to determination by the Company’s Chief Executive Officer, his designee(s) or successor, or the Board of Directors. You agree that you will hold in strict confidence all Company confidential information, including, but not limited to, information regarding the Company’s business, products, technologies, trade secrets, and strategies.
